REASONS FOR ALLOWANCE

Claims 1-6, 9-10, and 12-18 are allowed. 

1. The following is an examiner's statement of reasons for allowance:
        The prior art of the record does not teach or further suggest the limitations of  “ managing communication over the system topology between different pairs of origin nodes and receiver nodes of different clusters with dynamic switching between optimistic mode and interest only mode based on traffic volume and interest between pairs of the different  clusters, comprising: 
at an origin node of the first cluster when in the optimistic mode, transmitting  all communications over the connection except interests corresponding to an  unfollow-type subscription interest; at a receiver node of the second cluster when in the optimistic mode, in 
 response to receiving an optimistically received communication from the origin node when there is no interest within the nodes of the second cluster, communicating an unfollow-type subscription interest to the origin node; at the receiver node of the second cluster when in the interest only mode, communicating a follow-type subscription interest to the origin node; at the origin node of the first cluster when in the interest only mode, transmitting only 
 communications that correspond to an interest expressed in the follow-type subscription interest,” as recited in Applicant's claims 1-6, 9-10, and 12-18.  Claims 1-6, 9-10, and 12-18 of the instant application are allowed over said prior art of record.        

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 
CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455